[morrishipkinsseparatic56001.jpg]
CONFIDENTIAL EXECUTIVE SEPARATION AGREEMENT AND GENERAL RELEASE I am Stuart
Morris-Hipkins. This document represents my Confidential Executive Separation
Agreement and General Release, and I refer to this generally as my “Agreement.”
This document represents the agreement I have reached with Owens & Minor, Inc.
(together, with its subsidiaries and Affiliates, “Owens & Minor” or the
“Company” with “Affiliate” defined to mean any entity in which Owens & Minor,
Inc. owns an interest of 50% or greater or which it otherwise functionally
controls) and is a condition precedent to my receipt of separation benefits from
Owens & Minor. In consideration of the various promises and commitments that I
and the Company have made to each other within this Agreement, and the fact that
I and Owens & Minor, Inc. intend to be legally bound, as of the Effective Date
(defined below), I agree to all the terms in this Agreement. 1. Termination
Date. a. The parties hereto acknowledge and agree that my employment with the
Company terminated on April 5, 2019 (the “Termination Date”). b. I acknowledge
and agree that my employment relationship with the Company and my services as an
officer and director of the Company ended on the Termination Date. c. I
acknowledge that my employment as President, Global Solutions of the Company
terminated effective on the Termination Date, and I resigned my employment and
service from all other officer, director, employee or other positions with the
Company. d. I acknowledge and represent that during my employment with the
Company, to the best of my knowledge, I abided by Owens & Minor’s Code of Honor
- Standards of Conduct (the “Code”) and that I have reported any material
violations of the Code of which I am aware to the appropriate Company
representative. 2. Accrued Benefits. a. I acknowledge and agree that as of the
Termination Date, except as otherwise set forth in this Section 2(a) and Section
3(d) below, the Company shall have no obligation to continue my coverage under
the Company’s medical, dental, life insurance, or other employee insurance or
benefit plans. Following the Termination Date, I will be eligible for COBRA
coverage to the extent required by applicable law. I also understand, however,
that my COBRA coverage will be at my sole expense and will be offered at 102% of
the full cost of coverage. b. I acknowledge and agree that, subject to the
Company’s compliance with the terms of this Section 2 and Section 3, the Company
will have paid me in full all accrued salary, expenses, reimbursements,
vacation, sick leave, and other payments to which I may have been entitled
through the Termination Date, and I acknowledge that there are no sums or other
benefits, outside of this Agreement, due or owing to me by the Company. 3.
Severance Benefits. In consideration of my promises, covenants and agreements
set forth in this Agreement (including but not limited to the covenants
regarding Confidentiality, Non- Competition and Non-Solicitation), the Company
shall provide me with the following payments



--------------------------------------------------------------------------------



 
[morrishipkinsseparatic56002.jpg]
and benefits (collectively, the “Severance Benefits”) to which I would not be
otherwise entitled in the absence of this Agreement: a. The Company-shall pay me
a lump sum in the amount of $419,642.00, less all applicable tax withholdings.
This payment shall be made on the first regularly scheduled Company payday
following either the Effective Date of this Agreement or July 1, 2019, whichever
is later. I understand and agree that for purposes of this Agreement the
12-month period immediately following my Termination Date is designated as the
“Severance Period.” b. I understand and agree that all of my outstanding
unvested restricted shares were forfeited as of the Termination Date. c. I
understand and agree that all of my outstanding performance share awards were
forfeited as of the Termination Date. d. I understand that I have the right to
COBRA coverage for up to eighteen (18) months following the Termination Date or
any earlier termination of the continued health/dental coverage described in
Section 2(a) above. I also understand, however, that my COBRA coverage will be
at my sole expense and will be offered at 102% of the full cost of coverage. 4.
Covenant to Maintain Confidentiality. a. I acknowledge that, during my
employment with the Company, I have been exposed to information that is
confidential to the Company (“Confidential Information”). Such Confidential
Information includes but is not limited to: information technology and computer
systems; trade secrets; financial or investor relations information; sales
activity information; accounting information; revenue recognition information;
cash-flow information; lists of and other information about current and
prospective customers, vendors or suppliers; prices or pricing strategy or
information; sales and account records; reports, pricing, sales manuals and
training manuals regarding selling, strategic planning and business development
information; purchasing, and pricing procedures and financing methods of the
Company, together with any specific and proprietary techniques utilized by the
Company in designing, developing, testing or marketing its products, product mix
and supplier information or in performing services for clients, customers and
accounts of the Company; information concerning existing or contemplated
software, products, services, technology, designs, processes and research or
product developments of the Company; and, any other information of a similar
nature made available to me and not known to the public, which, if misused or
disclosed, could adversely affect the business of the Company. Confidential
Information includes any such information that I may have prepared or created
during my employment with the Company, as well as such information that has been
or may be created or prepared by others. Confidential Information shall not
include any information that (i) has been voluntarily disclosed to the public by
the Company, (ii) has been independently developed and disclosed to the public
by others, or (iii) otherwise enters the public domain through lawful means. b.
I agree that for as long as such information remains confidential to the
Company, including after the Severance Period, or is a trade secret under the
Virginia Uniform Trade Secrets Act, I will not disclose any Confidential
Information to any person, agency, institution, company, or other entity, and I
will not use any Confidential Information in any way, except as required by my
duties to the Company or by law. SEPARATION AGREEMENT AND GENERAL RELEASE -
Confidential -2-



--------------------------------------------------------------------------------



 
[morrishipkinsseparatic56003.jpg]
c. I agree that my duties and obligations under this Paragraph 4 will continue
for as long as such information remains confidential to the Company or is a
trade secret under the Virginia Uniform Trade Secrets Act. In the event that I
am unsure whether certain information remains confidential, I will send the
Company a written inquiry about its confidentiality. 5. Anti-Piracy. In this
Paragraph 5, I agree not to take the actions identified below. By making this
commitment, I agree not to take any such actions, either as principal, agent,
employee, employer, owner, stockholder (owning more than 10% of a corporation’s
shares), partner, or in any other individual or representative capacity
whatsoever. a. Covenant Not to Hire Company Employees. I agree that, during the
Severance Period, I will not: i. hire any officer or other employee of the
Company, or solicit or induce any officer or other employee of the Company to
leave his or her employment; ii. encourage or solicit any independent contractor
engaged by the Company to cease doing business with the Company, cease providing
services to the Company, or diminish the amount of business done with or
services provided to the Company; or, iii. aid, assist, or otherwise cause any
other person, firm, or corporation to do any of the acts described in the
previous subsections (i) or (ii) of this Paragraph 5(a). b. Covenant Not To
Interfere With Others. Independent of the foregoing provisions, I agree that
during the Severance Period: i. I will not divert from the Company, interfere
with or entice away from the Company any person or entity who was a Customer of
the Company, and with whom I had Material Contact at any time during the last
twelve (12) months of my employment, if the purpose of such diversion,
interference or enticement is to provide products or services that are the same
as, or similar to, and in competition with, the products or services offered by
the Company within the last twelve (12) months of my employment. “Material
Contact” means that I personally communicated with the Customer, either orally
or in writing, for the purpose of providing products or services of the Company,
or about whom I was provided non-public information by the Company. “Customer”
means any person or entity to whom the Company provided products or services, in
exchange for compensation, during the last twenty-four (24) months of my
employment. ii. I will not engage in any conduct for the purpose of causing any
of the Company’s suppliers or manufacturing partners to cease doing business
with the Company or to diminish the volume of business they do with the Company;
provided that said suppliers or manufacturing partners conducted business with
the Company at any time during the twelve (12) month period immediately
preceding the Termination Date; or, iii. aid, assist, or otherwise cause any
other person, firm, or corporation to do any of the acts described in the
previous subsections (i) or (ii) of this Paragraph 5(b). SEPARATION AGREEMENT
AND GENERAL RELEASE - Confidential -3-



--------------------------------------------------------------------------------



 
[morrishipkinsseparatic56004.jpg]
6. Covenant Not To Compete. a. Subject to the specifics provided below, I agree
that during the Severance Period I will not compete with the Company by
providing “Competitive Services” to a “Prohibited Business.” The term
“Competitive Services” shall mean services (whether as an employee, a consultant
or otherwise and regardless of job title or name of the organizational unit)
that are the same or similar to the duties or services that I performed for or
provided to the Company during the last twelve (12) months of my employment. The
term “Prohibited Business” means any healthcare supply chain services company,
healthcare distribution company, manufacturer or distributor of clinical minor
procedure kits and trays, or other company which is a competitor of the Company
and provides products or services that are similar or identical to those offered
by the Company within the last twelve (12) months of my employment. Such
Prohibited Businesses specifically include, but are not limited to, Cardinal
Health, Inc., and its subsidiaries and affiliates; and Medline Industries, Inc.,
and its subsidiaries and affiliates; and any company engaged in any awardee
convener or similar business that is competitive with the business of Fusion 5
Inc. b. Because the Company’s business competes throughout the United States,
and in view of the officer and senior management position that I held with the
Company, I agree that the obligations described in this Paragraph 6 and its
subparagraphs will apply throughout the United States. I understand and agree
that nothing in this Paragraph 6 shall prevent me from performing activities for
or on behalf of a Prohibited Business that are not the same as or similar to the
activities I performed for the Company. I also understand that nothing in this
provision shall prevent my purchase or ownership of less than 2% of the
securities of any class of any enterprise (but without otherwise participating
in the activities of such enterprise) if such securities are listed on any
national or regional securities exchange or have been registered under Section
12(g) of the Securities Exchange Act of 1934, whether or not such enterprise is
engaged in a Prohibited Business. c. I understand that during the Severance
Period I may engage in any business activity or gainful employment of any type
and in any place except as described above. I acknowledge that I will be
reasonably able to earn a livelihood without violating the terms of this
Agreement. 7. Return of Company Property. I have delivered to the Company all
Company property in my possession, including all documents, computers, computer
tapes, disks and any other media (and all copies thereof) that belong to or were
provided by the Company and/or contain information related to the business of
the Company. 8. Non-disparagement. a. I agree that I shall not make or cause any
other person or entity to make any statement or take any action that criticizes
or disparages any Releasee (as defined below). This provision is in addition to,
and not in lieu of, the substantive protections under applicable law relating to
defamation, libel, slander, interference with contractual or business
relationships, or other statutory, contractual or tort theories. Similarly, the
Company agrees that it shall direct its officers and directors not to
communicate any comments to any person that may reasonably be interpreted as
disparaging of me. For purposes of this Agreement, “disparaging” is defined to
mean critical, derogatory, deprecating, detracting, SEPARATION AGREEMENT AND
GENERAL RELEASE - Confidential -4-



--------------------------------------------------------------------------------



 
[morrishipkinsseparatic56005.jpg]
or pejorative, or that would be harmful to or impugn the business, professional,
or personal reputation or integrity of another. b. In response to requests for
references regarding my employment, the Company will respond only by confirming
my dates of employment and positions held with the Company, and providing a
statement that I left the Company to pursue other professional opportunities. In
addition, the Company agrees that, if necessary upon inquiry, it will represent
that the termination of my employment with the Company was not for cause. 9.
Permitted Disclosure. I understand and acknowledge that nothing in this
Agreement shall prohibit or impede me from communicating, cooperating or filing
a complaint with any U.S. federal, state or local governmental or law
enforcement branch, agency or entity (collectively, a “Governmental Entity”)
with respect to possible violations of any U.S. federal, state or local law or
regulation, or otherwise making disclosures to any Governmental Entity, in each
case, that are protected under the whistleblower provisions of any such law or
regulation, provided that in each case such communications and disclosures are
consistent with applicable law. I also understand and acknowledge that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made (i) in
confidence to a federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. I understand and acknowledge
further that an individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal; and does not disclose the trade secret, except pursuant to court
order. Notwithstanding the foregoing, under no circumstance will I be authorized
to disclose any information covered by attorney-client privilege or attorney
work product of Company or any of its affiliates or subsidiaries without prior
written consent of Company’s General Counsel or other officer designated by the
Company. Similarly, I understand and acknowledge that nothing in this Agreement
shall prohibit or impede the Company from making any disclosures required by
law. 10. Remedies. I understand that the foregoing protective covenants in
Paragraphs 4, 5, 6, 7 and 8 are material to the Company’s decision to offer me
the Severance Benefits. I have carefully read and considered these protective
covenants and agree that they are fair and reasonable. I also understand that if
I materially breach this Agreement, the Company would have the right to cease
payment of any Severance Benefits otherwise payable hereunder and that I would
be obligated to repay to the Company the gross amount of any Severance Benefits
that I had received under this Agreement. I further agree that in any action
arising out of this Agreement, including any claims or counterclaims brought by
the Company to enforce its terms, the prevailing party in such action shall be
entitled to recover its attorneys’ fees and costs. 11. Releases. a. In this
Agreement I use the term “Releasee” and “Releasees.” The term “Releasee” and
Releasees” means the Company and any and all of their boards, past and present
directors, trustees, officers, shareholders, members, partners, managers,
supervisors, employees, attorneys, agents, representatives, insurers and
consultants, as well as the predecessors, successors and assigns of any of them,
and all persons or entities acting by, with, though, under or in contract with
any of them. SEPARATION AGREEMENT AND GENERAL RELEASE - Confidential -5-



--------------------------------------------------------------------------------



 
[morrishipkinsseparatic56006.jpg]
b. I also use the term “Claims” in this Agreement. Except as specifically
provided below, the term “Claims” means each and every claim, complaint, cause
of action, grievance, demand, controversy, allegation, or accusation, whether
known or unknown, that is based on or otherwise related to (1) any promise,
assurance, contract, representation, obligation, guarantee, warranty, liability,
right, agreement and commitment of any kind, whether known or unknown, or (2)
any forms or theories of relief, including, but not limited to, all remedies,
costs, expenses, losses, damages, debts and attorneys’ and other professionals’
fees and related disbursements, whether known or unknown. Notwithstanding the
foregoing, “Claims” do not include a charge filed with any government agency
charged with enforcement of any law, including but not limited to a charge of
discrimination with the Equal Employment Opportunity Commission (“EEOC”), or any
claims that cannot be waived or released by law. Thus, this Agreement does not
preclude me from filing a charge or participating in an investigation with the
EEOC or other governmental agency. c. In partial consideration for the Severance
Benefits, and subject to the limited exclusions and limitations set forth below
and in Section 13 of this Agreement, I hereby irrevocably release and forever
discharge all Releasees from any and all Claims that I, or anyone on my behalf
ever had or now has against any and all of the Releasees, or which I, or any of
my executors, administrators, representatives, attorneys or assigns, hereafter
can, shall or may have against any and all of the Releasees for or by reason of
any cause, matter, thing, occurrence, or event whatsoever from the date of my
birth to the date that I have signed this Agreement. I acknowledge and agree
that the Claims released in this paragraph include, but are not limited to, (a)
any and all Claims based on any law, statute, or constitution or based on
contract or in tort or in common law, and any and all Claims based on or arising
under any civil rights laws, such as the civil rights laws of any state or
jurisdiction, the Americans with Disabilities Act; the Civil Rights Act of 1991;
the Employee Retirement Income Security Act; the Equal Pay Act; the Genetic
Information Non-discrimination Act; the Family and Medical Leave Act; Section
1981 of the Civil Rights Act of 1866; Title VII of the Civil Rights Act of 1964;
the Fair Credit Reporting Act; the Worker Adjustment and Retraining Notification
Act; the Genetic Information Nondiscrimination Act; the Immigration Reform and
Control Act, or the Virginia Human Rights Act; the Virginians with Disabilities
Act; the Virginia Equal Pay Act; the Virginia Genetic Testing Law; the Virginia
Occupational Safety and Health Act; the Virginia Minimum Wage Act; the Virginia
Payment of Wage Law; and/or the Virginia Right to Work Law; (b) any and all
Claims under any grievance or complaint procedure of any kind; and (c) any and
all Claims based on or arising out of or related to my recruitment by,
employment with, the termination of my employment with, my performance of any
service in any capacity for, or any business transaction with, each or any of
the Releasees, as well as any and all Claims based on or related to
compensation, equity, shares, stock, or any other benefit of any kind arising
from my employment or termination of employment with the Company, including
those reflected in any Officer Severance Policy, Executive Severance Agreement,
and/or any agreement concerning equity, stock, or shares (collectively, the
“Released Claims”). I also hereby waive any and all right to personal recovery
of money damages or other relief from any Releasee for any of the Claims
released by this Section 11. I hereby represent and warrant that I have not
assigned any claim to any third party. d. Notwithstanding the foregoing, I do
not waive, and “Released Claims” shall not include, any rights I may have to
seek to enforce the terms of this Agreement. I also do not waive, and “Released
Claims” does not include, any rights or claims: (i) based on any cause, matter,
thing, or event arising or occurring at any time after I sign this Agreement;
SEPARATION AGREEMENT AND GENERAL RELEASE - Confidential -6-



--------------------------------------------------------------------------------



 
[morrishipkinsseparatic56007.jpg]
(ii) my right, if any, to payment of vested qualified retirement benefits under
the Company’s ERISA plans; (iii) under my right to continuation in the Company’s
medical plans as provided by COBRA; (iv) under my right to indemnification
(including advances of attorneys’ fees and expenses) for acts or omissions
occurring during my service as an officer and director to the maximum extent
permitted under the Company charter, bylaws and applicable law; or (v) under
applicable Company directors and officers liability insurance. 12. Specific
Release and Waiver of ADEA Claims. In further consideration for the payments and
benefits to be provided to me as set forth in this Agreement, I hereby waive,
release, and discharge all Claims available against the Company under the Age
Discrimination in Employment Act (“ADEA”) and the Older Workers Benefit
Protection Act, whether known or unknown, from the date of my birth to the date
that I have signed this Agreement. By signing this Agreement, I acknowledge and
confirm that: a. I have read this Agreement in its entirety and understand all
of its terms; b. By this Agreement, the Company has advised me in writing to
consult with an attorney and I have consulted with such attorney regarding this
Agreement before signing it; c. I am signing this Agreement knowingly, freely,
and voluntarily in order to release my claims against the Company; d. I am
signing this Agreement in exchange for payments that are greater than I would
otherwise have received and that are in addition to anything of value to which I
am otherwise entitled; e. I was given at least twenty-one (21) days to consider
the terms of this Agreement and consult with an attorney of my choice, although
I may sign this Agreement sooner if I desire, provided, however, that changes to
this Agreement before its execution, whether material or immaterial, do not
restart the twenty-one (21) day period for me to review the Agreement; f. I have
seven (7) days from the date I sign this Agreement to revoke the Agreement by
delivering written notice of such revocation to the Company in the manner
described in Paragraph 16 of this Agreement, below. 13. Limitations on Covenants
and Obligations. I understand and agree that this Agreement is to be broadly
construed, provided that notwithstanding anything contained herein, this
Agreement expressly does not include a release of any claims that cannot be
released by law or under applicable public policy. Additionally, I understand
and agree that nothing in this Agreement is intended to, or shall, interfere
with my rights under federal, state, or local civil rights or employment
discrimination laws (including, but not limited to, the statutes referenced in
Sections 11 and 12, above, or their state or local counterparts) to file or
otherwise institute a charge of discrimination, to participate in a proceeding
with any appropriate federal, state, or local government agency enforcing
discrimination laws, or to cooperate with any such agency in its investigation,
none of which shall constitute a breach of this Agreement. I also acknowledge
and agree, however, that I shall not be entitled to any relief, recovery, or
monies in connection with any such claim or proceeding brought against any of
the Releasees, regardless of who filed or initiated any such complaint, charge
or proceeding. Nothing contained in this Agreement, including, but not limited
to Section 4, is designed to prohibit me from disclosing this Agreement
SEPARATION AGREEMENT AND GENERAL RELEASE - Confidential -7-



--------------------------------------------------------------------------------



 
[morrishipkinsseparatic56008.jpg]
to the EEOC or any other government agency. I understand that I am free to do so
if I choose. I also understands that this Agreement may not affect the rights
and responsibilities of the EEOC to enforce federal laws or be used to justify
interfering with the protected right of myself or others to file a charge with
the EEOC. Additionally, nothing in this Agreement shall prohibit me or others
from participating in any investigation or proceeding conducted by the EEOC, the
National Labor Relations Board, the Securities and Exchange Commission or other
state or federal agency, and nothing herein shell be construed to limit or
restrict my “Section 7” rights under the National Labor Relations Act. 14. No
Admission. I agree that the offer of this Agreement and the Agreement itself are
not an admission, and shall not be construed to be an admission, by each or any
of the Releasees, that the personnel, employment, termination and any other
decisions involving me or any conduct or actions at any time effecting or
involving me were wrongful, discriminatory, or in any way unlawful or in
violation of any right of mine; moreover, any such liability or wrongdoing is
denied by me. I shall not attempt to offer this Agreement or any of its terms as
evidence of any liability or wrongdoing by each or any of the Releasees in any
judicial, administrative or other proceeding now pending or hereafter instituted
by any person or entity. 15. Taxes. I also acknowledge and agree that, as
applicable, the Company will withhold from the Severance Benefits payroll
deductions for taxes, such as my federal taxes, FICA, Medicare, as well as any
state and local taxes and unemployment compensation, etc. These amounts shall be
determined by the Company. I also understand that I am responsible for all taxes
that I may incur with respect to any of the consideration to be delivered to me
under this Agreement. 16. Revocation. As set forth in Paragraph 12 of this
Agreement, above, I understand that I have twenty-one (21) days from today to
accept this Agreement by signing it and returning it to the Company, and that
the Company will not withdraw or revoke its severance offer before that
twenty-one (21) day-period is up; I further understand that I also have within
seven (7) days of my signing this Agreement and returning it to the Company to
change my mind and revoke this Agreement by sending or otherwise giving written
notice of revocation to the Company’s Senior Vice President, Human Resources at
9120 Lockwood Boulevard, Mechanicsville, VA 23116. If I do not revoke this
Agreement by the end of the seventh (7th) day, the next day following shall be
the “Effective Date.” 17. Governing Law; Arbitration. I agree that this
Agreement shell in all respects be governed by and interpreted under and in
accordance with the laws of the Commonwealth of Virginia without regard to any
otherwise applicable principles of conflicts of law or choice of law rules
(whether of the Commonwealth of Virginia or any other jurisdiction) that would
result in the application of the substantive or procedural laws or rules of any
other jurisdiction. Any claim or controversy arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the employment law-related rules of the American Arbitration Association,
as applicable, and judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The arbitration of any such
claim or controversy shall take place in Richmond, Virginia. Notwithstanding the
foregoing, any claim for temporary equitable relief in the form of a temporary
restraining order or preliminary injunction or any other temporary equitable
remedy which may then be available in aid of arbitration may be resolved in any
appropriate judicial forum. 18. Entire Agreement. I intend to have this
Agreement constitute a complete and final agreement and I intend this Agreement
to supersede and replace all prior or contemporaneous agreements, negotiations,
or discussions relating to the subject matter of this Agreement, if any.
SEPARATION AGREEMENT AND GENERAL RELEASE - Confidential -8-



--------------------------------------------------------------------------------



 
[morrishipkinsseparatic56009.jpg]
19. Validity. I agree that the invalidation of any provision of this Agreement
shall not invalidate the entire Agreement. 20. Amendments Must Be in Writing and
Signed; Waiver. I agree that no provision of this Agreement may be amended,
modified, waived or discharged unless such amendment, waiver, modification or
discharge is agreed to in writing and signed by me and the Company. I further
agree that no waiver by either party hereto at any time of any breach or failure
to enforce that party’s rights with respect to any such breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of any
similar or dissimilar provisions or conditions at the same or any prior or
subsequent time. 21. Assignments. This Agreement may and shall be assigned or
transferred to, and shall be binding upon and shall inure to the benefit of, any
successor or other assign of the Company. I acknowledge and agree that I may not
assign this Agreement. 22. Counsel. a. I acknowledge that I have been advised by
the Company to consult with an attorney before signing this Agreement. b. I also
acknowledge and agree that the Company is not obligated to pay my attorneys’
fees, costs or expenses relating to this Agreement and that the release in
Section 11 above releases, among other things, all Claims for attorneys’ fees,
costs and expenses. c. I acknowledge that I am signing this Agreement
voluntarily, with full knowledge of the nature and consequences of its terms and
without duress or undue influence by the Company or any other person or entity.
23. JURY TRIAL. BY EXECUTING THIS AGREEMENT, I HEREBY KNOWINGLY AND WILLINGLY
WAIVE ANY RIGHT I MAY HAVE UNDER APPLICABLE LAW TO A TRIAL BY JURY IN ANY
DISPUTES ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT. 24. 409A.
Notwithstanding any other provision of this Agreement, it is intended that any
payment or benefit provided hereto that is considered nonqualified deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), will be provided and paid in a manner, and at such time
and in such form, as complies with the applicable requirements of Section 409A
of the Code, and this Agreement shall be interpreted in accordance with such
intent. For purposes of this Agreement, all rights to payments and benefits
hereunder will be treated as rights to a series of separate payments and
benefits to the fullest extent allowable by Section 409A of the Code.
Notwithstanding any other provision of this Agreement, however, none of the
Releasees shall be liable to you in the event any provision of this Agreement
fails to comply with, or be exempt from, Section 409A of the Code. 25. Knowing
and Voluntary. BY SIGNING BELOW, I EXPRESSLY ACKNOWLEDGE THAT I AM SIGNING THIS
AGREEMENT VOLUNTARILY AND OF MY OWN FREE WILL, WITH FULL KNOWLEDGE OF THE NATURE
AND CONSEQUENCES OF ITS TERMS. I HAVE READ THIS AGREEMENT CAREFULLY AND
UNDERSTAND THAT IT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
SEPARATION AGREEMENT AND GENERAL RELEASE - Confidential -9-



--------------------------------------------------------------------------------



 
[morrishipkinsseparatic56010.jpg]
26. Severability. In the event that any provision of this Agreement becomes or
is declared by an arbitrator or a court of competent jurisdiction to be illegal,
unenforceable, or void, the parties intend for the such provision to be enforced
to the fullest extent permitted under law, and the remainder of the Agreement
shall continue in full force and effect without regard to such provision
determined to be illegal, unenforceable, or void. 27. Counterparts. Finally, I
agree that all executed copies of this Agreement (including by facsimile), and
any photo-copies shall have the same force and effect and shall be as legally
binding and enforceable as the original. IN WITNESS WHEREOF, the parties have
executed this Confidential Executive Separation Agreement and General Release as
of the day and year indicated below. Accepted By: Stuart Morris-Hipkins Owens &
Minor, Inc. Signature: Signature: Date: Name: Nicholas J. Pace Title: Executive
VP & General Counsel Date: June 26, 2019 SEPARATION AGREEMENT AND GENERAL
RELEASE - Confidential -10-



--------------------------------------------------------------------------------



 
[morrishipkinsseparatic56011.jpg]




--------------------------------------------------------------------------------



 